UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

     
 

 

SCEWENGLT. ao

 

WANDA FAIRWEATHER,
Plaintiff, DECISION & ORDER
18-cv-181-JWF
Vv.

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

Preliminary Statement

 

Plaintiff Wanda Fairweather (“plaintif£” or “Fairweather” )
brings this action pursuant to the Social Security Act (the “Act”)

seeking review of the final decision of the Commissioner of Social

Security (“the Commissioner”), which denied her application for
benefits. See Compl. (Docket # 1). Presently before the Court
are competing motions for judgment on the pleadings. See Docket
## 16, 19. For purposes of this Decision and Order, the Court

assumes the parties’ familiarity with the medical evidence, the
ALJ’s decision, and the standard of review, which requires that
the Commissioner's decision be supported by substantial evidence.

See Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir. 2007) (so

 

long as a review of the administrative record confirms that “there
is substantial evidence supporting the Commissioner’s decision,”
and “the Commissioner applied the correct legal standard,” the
Commissioner's determination should not be disturbed), cert.

denied, 551 U.S. 1132 (2007).
Procedural History

 

On January 21, 2014, plaintiff protectively filed her
application for disability insurance benefits pursuant to Title II
of the Act and for supplemental security income pursuant to Title
XVI of the Act, alleging physical and mental disabilities with an

onset date of January 21, 2014. See Administrative Record, Docket

## 8, 15 (“AR”), at 260-74. Her claim was initially denied. AR
at 147-81. Represented by counsel, plaintiff and a vocational
expert (the “VE”) appeared before Administrative Law Judge John

Noel (the “ALJ”} on January 10, 2017 for a hearing on the denial
of her application. AR at 85-132. The ALJ issued an unfavorable
decision on February 24, 2017. AR at 64-78.

Plaintiff appealed the ALJ’s decision to the Appeals Council
("AC") and provided additional treatment records and a medical
source statement from plaintiff's treating therapist. The AC did
“not consider” the treating source statement or treatment records
from February 7, 2017 to February 22, 2017 because they did not
show a reasonable probability of changing the decision. AR at 2.
The AC determined that the rest of the additional records did “not
“relate to the period at issue” and therefore did “not affect the
decision.” AR at 2. The AC accordingly denied plaintiff’s appeal
on December 5, 2017, making it the final decision of the

Commissioner. AR at 1-6.
Plaintiff commenced this action on February 2, 2018 (Docket
# 1) and filed her motion for judgment on the pleadings on February
8, 2019 (Docket # 16). The Commissioner filed his motion for
judgment on the pleadings on April 9, 2019 (Docket # 19), and
plaintiff replied on April 30, 2019 (Docket # 20).

Discussion

The record reflects that plaintiff, who was 37 at the time of
the hearing, has a long history of mental health issues, including
PTSD stemming from childhood sexual abuse by her father. Medical
records indicate plaintiff has been diagnosed as suffering from
bipolar disorder, schizophrenia, major depression disorder, and
anxiety disorders. See AR at 39-40, 69. At Step Two of the
familiar five step sequential analysis, the ALJ found that
plaintiff had the following severe mental health impairments:
“anxiety disorders, and depressive, bipolar and related
disorders.” AR at 67.

Ag stated above, during the period of time the plaintiff's
application was pending review by the Ac, plaintiff timely
submitted additional tiedical records to the Ac. See AR at 2.
These records consisted of (1) treatment records from Horizon
Health Services dated February 7 to February 22, 2017, and a
treating source statement from plaintiff’s treating therapist,
Michelle Roberts, LMSW, dated April 14, 2017 (AR at 881-904) and

(2) treatment records dated March 3, 2017 to June 21, 2017 {AR at
12-60). AR at 2. On this appeal, plaintiff argues that the AC
erred in refusing to consider additional mental health medical
source statements and treatment records. I agree and therefore
find that remand is required.

“Pursuant to 20 C.F.R. § 416.1470(b), the Appeals Council
must consider additional evidence that a claimant submits after
the ALJ's decision if it is new, material, and relates to the

period on or before the ALJ's decision.” Hollinsworth v. Colvin,

 

No. 15-CV-543-FPG, 2016 WL 5844298, at *3 (W.D.N.¥. Oct. 6, 2016).
Where “the additional evidence undermines the ALJ's decision, such
that it is no longer supported by substantial evidence, then the

case should be reversed and remanded.” Webster v. Colvin, 215 PF.

 

Supp. 3d 237, 244 (W.D.N.¥. 2016).

As to the medical records that included the opinion evidence
from plaintiff’s treating mental health therapist, the AC informed
plaintiff that it “did not consider and exhibit this evidence”
because it “does not show a reasonable probability that it would
change the outcome of the decision.” AR at 2. The records, which
comprise over twenty pages of treatment notes from February 2017
confirm plaintiff’s depression, anxiety, schizophrenia, and PTSD.
More significantiy, however, the records include a detailed mental
health assessment from plaintiff's treating therapist, Michelle
Robert, MSW. Therapist Roberts’s opinions, set forth in a five

page Mental Residual Functional Capacity Questionnaire dated April
14, 2017, contained findings and opinions directly related to
plaintiff's ability to function in a competitive full-time
employment environment. AR at 881-85. Therapist Roberts opined
that plaintiff “meets criteria for major depression” and that she
would have “[d]ifficulty thinking or concentrating” and *[i]ntense
and unstable interpersonal relationships,” and would be an
“[e]motional liability.” AR at 882-83. Therapist Roberts noted
that she had to “repeat and simplify statements” and indicated
that plaintiff would have a “fair” ability to understand, remember
and carry out complex and detailed job instructions. AR at 884.
Therapist Roberts opined that plaintiff’s “ability to function as
stated above [would] significantly deteriorate were [she] to
return to any full-time of [sic] employment.” AR at 884. She
further indicated that Fairweather “works part time now and appears
as though this works for her. Concerns surrounding mood and
Sleep.” AR at 884. Significantly, Therapist Roberts stated that
plaintiff would be out of work about two days per month due to her
psychological impairments. AR at 885.

It is well-settled that the AC “must accept the evidence so
long as it is new, material, and relates to the period on or before

the date of the ALJ’s decision.” Hightower v. Colvin, No. 12-cv-

 

6475, 2013 WL 3784155, at *3 (W.D.N.Y¥. July 18, 2013). Here, the
Commissioner appears to concede that Therapist Roberts’s opinion

igs new and relates to the relevant period, but arques that it was
not material in that it would not change the outcome of the

decision. Thus, despite the fact that the AC told plaintiff that

it did not consider this evidence, (*We did not consider and
exhibit this evidence.” AR at 2}, the Commissioner now submits
that the AC did consider the additional evidence. Sée Comm’r’s

Mem. of Law in Support of Mot. for 3. on Pleadings (Docket # 19-
1), at 24 (“First, the Appeals Council did not reject the
information Plaintiff submitted.”). Perhaps the AC considered the
evidence so that it could be rejected but the AC certainly did not
consider it for purposes of deciding whether to grant plaintiff's
appeal. The bottom line is that the AC rejected the findings and
opinions set forth in these records without evaluating the merits
of the work-related non-exertional limitations contained within
them.

This was error. Had Therapist Roberts’s opinions been
evaluated and credited by the AC, they would contradict the
accuracy of the RFC assigned to plaintiff by the ALJ. The Court
recognizes that licensed social workers are considered sources
other than “acceptable medical sources” and therefore their
opinions are not entitled to controlling weight. But evidence
from other sources such as social workers may be based on the
"examining and treatment relationship between the social worker and

the claimant, which was significant here. See Martino v. Comm'r

 

of Soc. Sec., 339 F. Supp. 3d 118, 128 (W.D.N.Y¥. 2018) (“However,
an ALI “should consider information from ‘other sources,’ such as

social workers, which ‘may also help ... to understand how [the
claimant's] impairment affects [her] ability to work.”) (quoting
other sources). Indeed, the Commissioner himself recognizes that

“[w]ith the growth of managed health care in recent years and the
emphasis on containing medical costs, medical sources who are not
‘acceptable medical sources,’” such as social workers, ‘have
increasingly assumed a greater percentage of the treatment and
evaluation functions previously handléd primarily by physicians
and psychologists.” SSR 06-03P, 2006 WL 2329939, at *2 (SSA Aug.
9, 2006). Opinions from these medical sources, although “not
technically deemed ‘acceptable medical sources’ under [the] ruies,

are important and should be evaluated on key issues such as

 

 

impairment severity and functional effects, along with the other
relevant evidence in the file.” Id. (emphasis added).

The AC did not determine whether Therapist Roberts’s opinion
was entitled to any particular degree of weight because it did not
evaluate the substance of the opinion. The ALJ did not account
for any absences from work in his RFC determination (see AR at 69)
and the VE testified that employment would be ruled out if
plaintiff was “regularly missing one day of work a month.” AR at
129. Therefore, if plaintiff was absent from work two times per
month as Therapist Roberts opined, plaintiff would be precluded

from full-time work. Given the VE’s expert opinion about tolerable
absences from work, it is problematic for the Commissioner to. claim
that this evidence “does not show a reasonable probability that it
would change the outcome of the decision.” AR at 2; see Pennetta
v. Commissioner, No. 18-cv-6093, 2019 WL 156263 (W.D.N.¥. Jan. 9,
2019) (finding that licensed social worker’‘s opinion submitted to
AC was material because it “undermines the ALJ's RFC determination
in several ways”).

As to the second batch of medical records, the AC explained
that it was compelled to disregard them because they were not
relevant to the time period at issue. AR at 2. Yn what seems to
be “boilerplate” language devoid of any substantive discussion,
the AC concluded that this “additional evidence does not relate to
the period at issue . .. [and t]herefore, it does not affect the
decision about whether you were disabled beginning on or before
February 24, 2017." AR at 2. Again, this was error. “It is well-
established that ‘medical evidence generated after an AlJ's
decision cannot be deemed irrelevant solely because of timing.‘”

Siracuse v. Colvin, No. 14-CV-6681P, 2016 WL 1054758, at *7

 

(W.D.N.¥Y. Mar. 17, 2016) {quoting Newbury v. Astrue, 321 F. App'x

 

16, *2, n.2 (2d Cir. 2009)). “Additional evidence may relate to

the relevant time period even if it concerns events after the AlJ’s

decision, provided the evidence pertains to the same condition
previously complained of by the plaintiff." Hightower, 2013 WL
3784155, at *3.

In Webster v. Colvin, 215 F. Supp. 3d 237 (W.D.N.Y. 2016),

 

Judge Geraci examined whether the AC's “categorical refusal to
consider new and material evidence solely because it was created
after the ALJ’s decision” was reversible error. Id. at 242.
There, the court acknowledged that the new evidence of plaintiff's
back condition could demonstrate that the condition simply
worsened over time, or it could clarify a pre-hearing disability
and suggest that the condition during the relevant time period was
more serious than previously thought. Td. at 243. The court
ultimately determined that it could not “assess whether the new
evidence relate[d] to the period on or before the ALJ’s decision,”
but that the AC’s “cursory, formulaic rejection of the evidence
simply because it was generated after the ALJ’s decision, without
any legal or factual reasoning, is insufficient.” Id.

Similarly, here, the AC appears to have summarily rejected
treatment records from plaintiff’s therapist from March 2017 to
June 2017 simply because they were about a later time, without
analyzing whether the substance of the opinions was related to
plaintiff’s pre-hearing medical deficits. See AR at 2. Many of
these records clearly relate to plaintiff's “anxiety disorders,

and depressive, bipolar and related disorders,” which the ALJ found

to be severe impairments. See AR at 67. For example, on March
28, 2017, Adrienne Roy, NP documented plaintiff's depressed mood
and feelings of hopelessness, and acknowledged that plaintiff has
had thoughts of suicide. AR at 17. Plaintiff also reported, as
she had before, seeing flashes of light. AR at 17. On March 3,
2017, plaintiff grew upset as Therapist Roberts questioned
plaintiff’s self-reported diagnosis of bipolar disorder. AR at
20. On March 13, 2017, plaintiff again reported feeling angry and
seeing a “white shadow” that passes by her. AR at 23. Later that
month, on March 28, 2017, she told Therapist Roberts that she
continued to question “why am I here, maybe it would be better if
I wasn’t.” AR at 26. Her lethality risk was assessed as
“moderate.” AR at 26. She reported fatigue and mood wings on
April 14, 2017. AR at 30. At the end of April, she again told
Therapist Roberts that she sees a “black shadow passing by her.”
AR at 39. That same day, she was screened positively for PTSD.
AR at 40. On May 31, 2017, plaintiff was “highly agitated” at
therapy because her therapists would not sign paperwork required
for employment and “stormed out” of treatment claiming that she
wanted to be discharged. AR at 48.

Although some of plaintiff's records demonstrate new, but
perhaps related conditions such as a panic attacks (AR at 39) and
a split personality (AR at 42), the bulk of the excluded reports
add additional context to the mental health conditions the ALJ

found to be severe at Step Two. They cannot, therefore, properly

16
be rejected as about a later time. Moreover, this was not harmless
error. Viewed in conjunction with the other records and opinions
rejected by the AC, these records tend to impugn the RFC formulated
by the ALJ.
Conclusion

For “the reasons ‘explained above, plaintiff's motion for
judgment on the pleadings (Docket # 16), is granted, the
Commissioner’ s motion for judgment on the pleadings (Docket # 19).
is denied, and the case is remanded for further proceedings

consistent with this Decision and Order.?

 
  
  
    

 

| JONATHAN W. FELDMAN
United States Magistrate Judge

Dated: September 24, 2019
Rochester, New You

 

1 The ALJ gave “great weight” to the opinion of psychologist David A. Karpf,
Ph.D., a consultative examiner. AR at 75. Dr. Karpf opined that plaintiff had
“possible learning deficits” and recommended that plaintiff “be administered a
Learning Disability Evaluation.” AR at 694. Cn yemand, the Commissioner should
consider following Dr. Karpf’s advice to clarify whether plaintiff's learning
deficits qualify as a severe impairment.

Ll
